The court does not think the judgment erroneous ; but there is error in the replevy bond. The judgment is for £10 10 Kentucky currency, on a specialty which became due August 23,1791, with interest at the rate of five per centum per annum, and costs. For which a fi. fa. issued and was levied, on which was endorsed a credit for a guinea (28s). Moreover, on September 2, 1801, the goods taken in execution thereon were replevied, and a replevy bond taken for £10 10 debt, £5 5 interest, £2 1 4 costs, and 9s 1 3-4 half commission; amount, £18 5 5 3-4. But the court finds that after giving due credit for the guinea, the debt was only £9 2 6, the interest £4 11 1 1-2, and the half commission 7s 10' 1-2, which, with the costs, amounted only to £16 2 10; and therefore-the replevy bond was taken for £2 2. 7 3-4 more than was just, and must be corrected as was done in the case of Turley against Owings & Co.
Wherefore, it is adjudged and ordered, that the said judgment of .the court of quarter sessions for the coirnty of Shelby be affirmed, and that a credit be endorsed on the said replevy bond for the said excess of two pounds two shillings and seven pence three farthings; after doing which the plaintiff in the court below may take out an alias execution thereon for- the balance, viz : £16 2 10, and interest for the same from the said-2d day of September, 1801, until paid. And it is' further adjudged and ordered, that the last-mentioned plaintiff do pay unto the plaintiff in this court his costs herein expended, which is ordered to be certified to the said court..